This court finds that the Great Miami river referred to in the amended petition of the plaintiff is not' a navigable stream at any of the points stated, and further finds that the construction of the dam and public works described in' the petition will not, and cannot in any wise impede or impair navigation. The court further finds that the city of Dayton is a municipal corporation of the state of Ohio; that the charter of said city, which provides for the creation of the city commission and a city manager, with the powers and duties therein defined, does not violate the state or federal constitution. The court further finds that the allegations of the petition of irregularity and illegality in the action of the said city and its city commissioners in connection with the matters and in the *342respects set forth in the petition are not sustained; It is, therefore, ordered and adjudged by this court, that the judgment of the court of appeals be, and the same hereby is, affirmed.

Judgment affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.